Citation Nr: 1221565	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  05-37 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hypothyroidism.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1976 to March 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently returned to the VA RO in Roanoke, Virginia.  

This case was most recently before the Board in May 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

The Veteran's hypothyroidism requires continuous medication for control, but is not productive of fatigability, constipation, mental sluggishness or disturbances, muscular weakness, cold intolerance, bradycardia, sleepiness, or cardiovascular impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7903 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed a letter in August 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In March 2006, the Veteran was mailed a letter providing him with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board notes that in the May 2011 remand, the Board directed that the Veteran be afforded a VA examination by a physician with sufficient expertise to determine the extent of all impairment resulting from his hypothyroidism.  A review of the June 2011 VA examination report shows that the examination was performed by a nurse practitioner and not a physician.  The Board notes that the VCAA does not require examination by a physician, so an examination performed by a nurse examiner satisfies the duty to assist.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  A review of the examination report shows that the VA examiner adequately questioned the Veteran regarding the history of his disability, completed a thorough review of the record, and provided an opinion with a thorough rationale.  As the VCAA does not require examination by a physician, the Board finds that this examination report is sufficient to satisfy the directives of the May 2011 remand even though it was not performed by an actual physician.  Therefore, there is no prejudice to the Veteran in proceeding with a final decision in this case.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Hypothyroidism is rated under Diagnostic Code 7903.  Under this diagnostic code a 10 percent disability rating is warranted for hypothyroidism manifested by fatigability or requiring continuous medication for control.  A 30 percent disability rating is warranted for hypothyroidism manifested by fatigability, constipation, and mental sluggishness.  A 60 percent disability rating is warranted for hypothyroidism manifested by muscular weakness, mental disturbance (dementia, slowing of thought, depression), and weight gain.  The maximum schedular disability rating of 100 percent for hypothyroidism is warranted if there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102;  see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's hypothyroidism.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

In August 2004, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he experienced fatigability, but that he also had a diagnosis of fibromyalgia.  The Veteran reported that he had been diagnosed with depression and anxiety.  He reported that he experienced headaches, facial pain, and numbness in his left arm and leg.  He denied experiencing symptoms due to pressure on his larynx or esophagus.  He reported that in the winter he stayed cold all the time.  The Veteran reported that he experienced occasional constipation, but that it was well controlled by eating prunes or using vegetable oil.  He reported that he worked nights for the U.S. Postal Service as a bundle cutter.  He reported that he had missed three months from work in the past year as a result of his medical problems.  He reported that he took Synthroid daily.  

Upon physical examination the Veteran was well-developed, well-nourished, and in no acute distress.  He was mentally alert and weighed 212 pounds, which was down from 242 the prior year.  Examination of his neck revealed an enlarged, soft, not tender, thyroid gland.  There were no bruits in his neck.  There was no evidence of decreased strength in either upper extremity, the strength was normal and his grips were good.  His pulses, reflexes, hair growth, and warmth were all normal.  The examiner diagnosed hypothyroidism, not well controlled, with a thyroid stimulating hormone (TSH) level of 18.7.  However, the Veteran's thyroxine (T4) was noted to be normal at 1.  

In April 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported fatigability, weakness, depression, anxiety, headaches, constipation, and occasional blurred vision.  He reported that he took Synthroid once a day and that it seemed to control his problem.  The Veteran reported that he had gained 15 pounds in the last year and that he had excessive thirst and frequent urination.  He reported cold intolerance, sleepiness, and occasional slow heartbeat.  He denied symptoms of pressure on his larynx and esophagus.  The Veteran reported that he continued to work at the U.S. Postal Service, but that he usually missed two or three days of work per week.  He reported that he had only worked a full week one time in the past year.  He reported that he missed a lot of work because of his fibromyalgia.  

Upon physical examination, the Veteran's neck was normal.  He had no bruits in the neck and his thyroid was normal.  The Veteran's heart was normal, his lungs were clear, and his abdominal examination was normal.  Both the Veteran's upper extremities were weak.  The strength of the lower extremities was normal.  The Veteran's TSH was low and his T4 was normal.  The examiner diagnosed subclinical hyperthyroidism at the time of the examination due to the low TSH.  The examiner reported that the Veteran did have fatigability and muscular weakness, but he had also been diagnosed with fibromyalgia.  The examiner reported that the Veteran had cold intolerance, particularly in the winter.  The examiner reported that there was no evidence of sleepiness or mental sluggishness.  The examiner reported that the Veteran had occasional bradycardia, but that there was none evident upon examination.

In June 2011, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he continued to take Synthroid, that the course of his hypothyroidism since onset was stable, and that his response to treatment was good.  He reported experiencing depression, anxiety, headaches, and vision changes.  

Upon physical examination, the findings were unremarkable.  The examiner was unable to feel the Veteran's thyroid nodularity.  The Veteran's lungs were clear, he had a regular heart rhythm, and there was no heart murmur heard.  The Veteran's electrocardiogram (EKG) did not reveal any bradycardia.  There was no focal neurological deficit and deep tendon reflexes were 2+ in the upper and lower extremities.  The examiner confirmed the diagnosis of hypothyroidism and noted that there were no significant effects as a result of the disability on the Veteran's occupation or on his ability to perform his usual daily activities.

The examiner opined that the Veteran did not have fatigability, constipation, muscular weakness, cold intolerance, sleepiness, bradycardia, or mental sluggishness and/or mental disturbances, to include depression, as a result of his service-connected hypothyroidism.  In this regard, the VA examiner reported that the Veteran had a number of other nonservice-connected disabilities that were most likely the cause of these symptoms.  The examiner reported that the examination primarily revealed hypogonadism, which could contribute to symptoms of fatigue, difficulty concentrating, and even depression and that the Veteran would likely have increased well-being were his hypogonadism treated.  Further, the examiner reported that the Veteran did not relate his fatigue to his hypothyroidism, but rather to chronic fatigue syndrome.  Furthermore, the examiner reported that a review of all the Veteran's thyroid tests since 2003 revealed that there had been no significant change in his TSH affecting fatigability, constipation, muscular weakness, cold intolerance, sleepiness, bradycardia, mental disturbances, or depression.  The examiner noted that mental status change or the physical symptoms listed would most likely manifest if the TSH was dramatically altered or altered for longer period of time.  He reported that a review of the record revealed very mild alterations from normal values that would most likely not result in physiologic or hemostatic changes.  

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include his hypothyroidism.  In an April 2004 treatment note, it was noted that the Veteran experienced chronic fatigue and memory loss.  However, his treating physician reported that the Veteran's thyroid status was stable as the symptoms had persisted despite having normal TSH levels.  Additionally, the treatment records show that the Veteran has had periods of an elevated TSH; however, the Veteran's medication would be adjusted and his TSH levels would return to within normal limits.  The episodes of elevation have not been long lasting.  Additionally, the Veteran has reported that his thyroid medication dosage had not been changed in approximately a year.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for hypothyroidism.  In this regard, the Board notes that the evidence fails to show that he has fatigability, constipation, mental sluggishness, muscular weakness, mental disturbances, cold intolerance, bradycardia, or other cardiovascular difficulties as a result of hypothyroidism.  In fact, the June 2011 VA examiner reported that the symptoms described by the Veteran are likely related to his other disabilities.  Additionally, the Veteran has also been diagnosed with fibromyalgia as a result of his longstanding joint pain, which accounts for the fatigability and muscular weakness.  Mostly, the evidence of record tends to indicate that the Veteran requires continuous medication for control of his hypothyroidism.  Therefore, the Board finds that the Veteran's symptoms clearly fall within those contemplated by the criteria for a 10 percent disability rating.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 10 percent for hypothyroidism is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


